UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6668



KAZEEM ISHOLA,

                                              Plaintiff - Appellant,

          versus


PETER D. KEISLER, Acting Attorney General,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:06-
cv-01266-PJM)


Submitted:   September 26, 2007           Decided:   October 18, 2007


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kazeem Ishola, Appellant Pro Se.    George William Maugans, III,
Special Assistant United States Attorney, IMMIGRATION AND
NATURALIZATION SERVICE, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kazeem Ishola seeks to appeal the district court’s order

denying Ishola’s pro se petition for a writ of habeas corpus.         We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).            This appeal period is

“mandatory and jurisdictional.”        Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361
U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket on

August 22, 2006.      The notice of appeal was filed on April 16,

2007.*   Because Ishola failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.    We   dispense   with   oral   argument because the




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                 - 2 -
facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -